—Appeal from a decision of the Unemployment Insurance Appeal Board, filed May 12, 1998, which ruled that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause.
Claimant was hired as an on-call phlebotomist required to work flexible shifts. During the course of her employment, claimant worked a varied schedule, including the 11:30 p.m. to 7:30 a.m. shift. After claimant was scheduled to work this shift from October 5, 1997 to October 9, 1997, she called the employer and stated that she could not work this schedule because it made her too tired and she could not properly handle her other jobs. Substantial evidence supports the Unemployment Insurance Appeal Board’s ruling disqualifying claimant from receiving unemployment insurance benefits because she left her employment without good cause. It is well settled that once the terms of employment have been agreed upon, such terms cannot thereafter be invoked as valid grounds for quitting (see, Matter of Cinque [Sweeney], 224 AD2d 912). Moreover, “dissatisfaction with the * * * hours assigned by one’s employer does not constitute good cause for resigning” (Matter of Cudnik [Sweeney], 235 AD2d 888). Finally, although claimant asserts that lack of sleep interfered with her health, there is no evidence that she received medical advice to leave her employment (see, Matter of Robinson [Sweeney], 245 AD2d 939, 940).
Cardona, P. J., Mercure, Crew III, Carpinello and Graffeo, JJ., concur. Ordered that the decision is affirmed, without costs.